Exhibit 10.1


AGREEMENT FOR
SALE AND PURCHASE OF PROPERTY


This Agreement for Sale and Purchase of Property (this “Agreement”) is between
WEGENER COMMUNICATIONS, INC., a Georgia corporation (“Seller”); NEWPORT
DEVELOPMENT, LLC, a Georgia limited liability company and/or assigns (“Buyer”);
and REPUBLIC COMMERCIAL TITLE COMPANY, LLC (“Escrow Agent”).


WITNESSETH:


1. AGREEMENT TO SELL; PURCHASE PRICE.


1.01 Agreement to Sell and Convey.  Seller hereby agrees to sell and convey to
Buyer and Buyer hereby agrees to purchase from Seller, subject to the terms and
conditions hereinafter set forth, all of that certain tract or parcel of land
consisting of approximately 4.4214 acres located in Fulton County, Georgia, and
being more particularly described on Exhibit “A” attached hereto and
incorporated herein, together with the following:


a.
All and singular the rights and appurtenances pertaining thereto, including any
right, title and interest of Seller in and to adjacent streets, roads, alleys
and rights-of-way; and



b.
Such other rights, interests and properties as may be specified in this
Agreement to be sold, transferred, assigned, or conveyed by Seller to Buyer.



The land described on Exhibit “A,” and the rights, members, easements, awards,
improvements, shrubbery, trees, plants, interests, fixtures and other properties
described above, are collectively called the “Property.”  At Buyer’s option,
title shall be conveyed by quitclaim deed by use of the metes and bounds
description to be obtained as a result of the Survey (as defined in Section 2.02
below) required under Section 2.02 below.


1.02 Purchase Price.  The purchase price (“Purchase Price”) to be paid for the
Property shall be ONE HUNDRED NINETY THOUSAND AND NO/100 DOLLARS ($190,000.00)
per acre calculated to the nearest one-ten thousandth of an acre as determined
by the Survey; provided, however, in no event shall the Purchase Price be less
than EIGHT HUNDRED FORTY THOUSAND SIXTY-SIX AND NO/100 DOLLARS
($840,066.00).  The Purchase Price, subject to adjustments for prorations and
Closing costs as specified herein, shall be paid in  immediately wired federal
funds, payable to the order of Seller, or as Seller shall otherwise designate in
writing prior to Closing.


1.03 Earnest Money.  Buyer shall deposit TWENTY-FIVE THOUSAND AND NO/100 DOLLARS
($25,000.00) as earnest money (“Initial Deposit”), to be delivered to and held
by Escrow Agent within five (5) business days of the Effective Date.  The
Initial Deposit, together with any interest earned thereon and any additions
thereto, shall be collectively referred to herein as the “Deposit.”  All funds
held in escrow shall be placed in an interest-bearing account, as directed by
Buyer, with interest accruing to the benefit of Buyer and applied towards the
Purchase Price at Closing, unless Buyer is in default hereunder, in which event
the interest shall be forfeited to Seller.  The Deposit shall at all times be
applicable to the Purchase Price at Closing.



--------------------------------------------------------------------------------


1.04 Inspection Period.  Buyer or Buyer’s agents, at Buyer’s sole expense, shall
have the right to inspect the Property subject to the terms of Section 4.03
below, to determine whether, in Buyer’s sole discretion, the Property (together
with the Adjacent Property (as hereinafter defined)) is suitable for Buyer’s
intended use thereof for a  garden-style apartment development containing not
less than 225 apartment units (the “Intended Use”).  Such inspection may include
but shall not be limited to engineering and feasibility studies.  If the
Property is determined to be unsuitable in Buyer’s sole and absolute discretion,
Buyer may terminate this Agreement by giving written notice to Seller of such
termination within  ninety (90) days after the expiration of the Initial
Contingency Period (as defined in Section 1.05 below) (such ninety (90) day
period being hereinafter referred to as the “Inspection Period”), upon which the
Escrow Agent shall return the Deposit to Buyer, less One Hundred Dollars
($100.00) which shall be paid to Seller as consideration for entering into this
Agreement, and the parties hereto shall be relieved of all further obligations
hereunder, except as otherwise set forth herein.  Buyer shall cause all persons
or entities furnishing materials or services in connection with the inspection
rights granted hereunder to be promptly paid and Buyer shall not allow the
filing of any mechanics liens against the Property in connection with the
inspection permitted hereunder.  Seller agrees to assist Buyer if necessary or
requested by Buyer to ensure Buyer has adequate access to the Property to
conduct the inspections contemplated hereunder.  In the event that Buyer does
not terminate the Agreement, Buyer shall deposit with the Escrow Agent an
additional Seventy-Five Thousand Dollars ($75,000.00) on or before the end of
Inspection Period (the “Additional Deposit”).  The Additional Deposit shall be
treated for all purposes hereunder as part of the Deposit.


1.05 Initial Contingencies.  Seller and Purchaser hereby acknowledge and agree
that each party’s obligations hereunder are conditioned upon the satisfaction of
the following contingency within thirty (30) days after the Effective Date of
the Agreement (the “Initial Contingency Period”):


Seller and Buyer hereby acknowledge and agree that the Development Conditions
(as defined in Schedule 5.01) prohibit the rezoning of the Property without the
consent of Waltech II Associates.  Seller and Buyer further acknowledge and
agree that it is a condition to Buyer's obligations under this Agreement to
rezone the Property as set forth in Section 6.01(c) below.  Buyer hereby agrees
to use its good faith commercially reasonable efforts to obtain a modification
of the Development Conditions (or such other consent) as is necessary to permit
the rezoning of the Property contemplated in Section 6.01(c) below, which
modification shall be on terms and conditions satisfactory to Buyer and Seller
in their commercially reasonable discretion.


In the event that the foregoing contingency is not satisfied on or before the
expiration of the Initial Contingency Period, then this Agreement shall
automatically terminate, whereupon the Escrow Agent shall return the Deposit to
Buyer, less One Hundred Dollars ($100.00) which shall be paid to Seller as
consideration for entering into this Agreement, and the parties hereto shall be
relieved of all further obligations hereunder, except as otherwise set forth
herein.  Upon the satisfaction of the foregoing contingency, each party agrees,
upon request from the other, to enter into an amendment to this Agreement to
memorialize the satisfaction of such contingency.


2

--------------------------------------------------------------------------------


2. SURVEY AND TITLE COMMITMENT: PERMITTED EXCEPTIONS.


2.01  Preliminary Title Report.  Buyer may, at its cost and expense, obtain a
title insurance commitment (“Title Commitment”) from the Escrow Agent,
accompanied by one copy of all documents affecting the Property and which
constitute exceptions to the Title Commitment.  Notwithstanding anything to the
contrary contained herein, the Property shall not be subject to any (i)
mortgage, deed to secure debt, deed of trust, security agreement, judgment, lien
or claim of lien, or any other title exception or defect that is monetary in
nature, Seller hereby agreeing to pay and satisfy of record any such title
defects or exceptions prior to or at Closing at Seller’s expense (provided that
said title defects or exceptions were entered into or caused by Seller), or (ii)
any leases, rental agreements or other rights of occupancy of any kind, whether
written or oral, Seller hereby agreeing to terminate any such occupancy
agreements prior to or at Closing at Seller’s expense (provided that such
occupancy agreements were entered into by Seller).  As to any other title
matters not covered by the preceding sentence, such as easements or
restrictions, and as to matters of survey, Buyer shall have until the end of the
Inspection Period to give Seller written notice on or before the expiration of
the Inspection Period, that the condition of title as set forth in the Title
Commitment and the survey is or is not satisfactory, in Buyer’s sole
discretion.  In the event that the condition of title is not acceptable
(including, without limitation, any matters listed on Schedule 5.01), Buyer
shall state which exceptions to the Title Commitment are not acceptable and
Seller shall undertake to eliminate or cure said objections; provided, however,
that at Closing, mortgages may be satisfied or the liens thereof partially
released as the case may be, as to the Property from the sale proceeds.  Seller
shall, at its sole cost and expense, promptly undertake and use its good faith
efforts to eliminate or modify all unacceptable matters to the reasonable
satisfaction of Buyer; provided, however, that in no event shall Seller be
obligated to eliminate or modify any matter identified on Schedule 5.01 hereto
or spend more than $12,500.00 in the aggregate to eliminate or modify any
unacceptable matters.  In the event Seller is unwilling or unable to satisfy all
of said objections prior to Closing, Seller shall notify Buyer of same within
ten (10) days after receipt of Buyer's notice of its objections (the “Seller
Title Notice”), and Buyer shall, at its option, elect by written notice
delivered to Seller on or before the date which is ten (10) days after receipt
of the Seller Title Notice to: (i) accept title subject to the objections raised
by Buyer, without an adjustment in the Purchase Price, in which event said
objections shall be deemed to be waived for all purposes; or (ii) rescind this
Agreement, whereupon the Deposit, less One Hundred Dollars ($100.00) which shall
be paid to Seller as consideration for entering into this Agreement, shall be
immediately returned to Buyer, and this Agreement shall be of no further force
and effect, except as otherwise set forth herein.  Notwithstanding any of the
provisions of this Section 2.01 to the contrary, if Buyer fails to notify Seller
that the condition of title as set forth in the Title Commitment and survey is
or is not acceptable, the parties hereby agree that the condition of title shall
be deemed acceptable to Buyer.  From and after the date of this Agreement,
Seller shall not modify, change or alter the state of title to the Property
without Buyer's prior written consent.


3

--------------------------------------------------------------------------------


2.02 Current Survey.  Buyer shall, at Buyer’s sole cost and expense, do the
following:


a.
Obtain a current survey of the Property prepared by a duly licensed land
surveyor (the “Survey”).  In the event the Survey, or the recertification
thereof, shows any encroachments of any improvements upon, from, or onto the
Property, or on or between any building set-back line, a property line, or any
easement, except those acceptable to Buyer, in Buyer’s sole discretion, said
encroachment shall be treated in the same manner as a title defect under the
procedure set forth above.



2.03 Permitted Exceptions.  The Property shall be conveyed to Buyer subject to
no liens, charges, encumbrances, exceptions or reservations of any kind or
character other than those acceptable to Buyer under Section 2.01 (“Permitted
Exceptions”).


3. PROVISIONS WITH RESPECT TO CLOSING.


3.01 Closing Date.  The consummation of the transaction contemplated by this
Agreement (the “Closing”) shall take place at the offices of Escrow Agent in
Atlanta, Georgia at Ten O’clock (10:00 a.m. Eastern Standard Time), on or before
ten (10) days after Final Rezoning (as defined in Section 6.01(c) hereof).  The
parties agree to close in escrow through the mail with the Escrow
Agent.  Notwithstanding anything in this Agreement to the contrary, in the event
that the Final Rezoning does not occur within one (1) year after the Effective
Date of this Agreement, then either party shall have the right to terminate this
Agreement by written notice to the other party at any time thereafter until such
time as Final Rezoning has occurred, whereupon the Deposit shall be refunded to
Buyer and neither party shall have any further right or liabilities hereunder;
provided however, that such termination shall not relieve any party of any
liability hereunder arising from said party’s continuing default under this
Agreement.


3.02 Seller’s Obligations at Closing.  At the Closing, Seller shall do the
following:


a.
Execute, acknowledge, and deliver to Buyer a limited warranty deed, conveying
the Property to Buyer subject only to the Permitted Exceptions, which deed shall
be in form satisfactory to the Seller, the Buyer and Escrow Agent and
satisfactory for recording.  The legal description of the Property contained in
such deed shall be identical to the legal description of the Property attached
hereto as Exhibit A.



b.
Execute, acknowledge and deliver to Buyer a quitclaim deed, if requested by
Buyer pursuant to Paragraph 1.01 hereof.



c.
Execute and deliver to Buyer and Escrow Agent, an affidavit of title consistent
with Seller’s limited warranty of title and satisfactory to the Escrow Agent so
as to allow the Escrow Agent to remove the mechanics lien, broker’s liens,
parties in possession and unrecorded easements standard exceptions from the
Title Policy, subject to the Permitted Exceptions, if any.



d.
A “gap indemnity” to allow the Escrow Agent to endorse the Title Insurance
Commitment so that the effective date is as of Closing and to delete standard
exceptions for matters appearing of record from the Effective Date through the
recording of the limited warranty deed to Buyer.



4

--------------------------------------------------------------------------------


e.
Deliver to the Escrow Agent evidence satisfactory to it of Seller’s authority to
execute and deliver the documents necessary or advisable to consummate the
transaction contemplated hereby.



3.03 Buyer’s Obligations at Closing.  On or before the date for Closing, Buyer
shall deliver to Escrow Agent the Purchase Price (after due credit for the
Deposit, plus or minus prorations and Closing costs as set forth herein) in
immediately available funds.  Subject to the terms, conditions, and provisions
hereof, and contemporaneously with the performance by Seller of its obligations
set forth in Section 3.02 above and upon receipt of authorization from Buyer,
Escrow Agent shall deliver to Seller immediately wired federal funds in an
amount equal to the amount of the balance of the Purchase Price (after due
credit for the Deposit, plus or minus prorations and Closing costs as set forth
herein) and shall disburse all other payments and costs due at Closing as shown
on a closing statement to be entered into at Closing between Buyer and Seller.


3.04 Closing Costs.  In connection with the Closing, Seller shall pay all
transfer or grantor tax which is required to be paid in connection with the
delivery and recording of the deed, any recording costs to clear title matters
that Seller cures, any brokerage commissions due as hereinafter provided, and
Seller’s own attorney’s fees.  Buyer shall pay the cost of recording the limited
warranty deed, preparing the Survey, any title insurance premiums and other
costs due on Buyer’s title insurance policy, and Buyer’s own attorney’s fees.


3.05 Proration of Taxes, Rents, Interest, and Insurance.  Taxes, and special
assessments, if any, for the year of the Closing shall be prorated to the date
of Closing.  If the Closing shall occur before the tax rate is fixed for the
then current year, the apportionment of taxes shall be upon the basis of the tax
rate for the preceding year applied to the latest assessed valuation.


4. AFFIRMATIVE COVENANTS.


4.01 Intentionally Deleted.


4.02 Acts Affecting Property.  After the Effective Date, Seller, unless
otherwise agreed to in writing by Buyer, will refrain from (a) performing any
grading or excavation, construction, or removal of any improvements, or making
any other change or improvement upon or about the Property; or (b) creating or
incurring, or suffering to exist, any mortgage, lien, pledge, or other
encumbrances in any way affecting title to the Property.


5

--------------------------------------------------------------------------------


4.03 Inspections.  Buyer and its agents and representatives shall be entitled to
enter upon the Property to perform such acts as are reasonably necessary for
inspection, soil tests, examination, and land-use planning of the Property prior
to the Closing (in this regard, no such examination will be deemed to constitute
a waiver or relinquishment on the part of Buyer of its rights to rely on the
covenants, representations, warranties, or agreements made by Seller).  Except
as otherwise provided herein, if any inspection or test disturbs the Property,
Buyer will restore the Property to the same condition as existed before the
inspection or test at Buyer’s sole cost or expense.  In making any inspection or
test hereunder, Buyer will not reveal or disclose, and will use its best efforts
to cause any party acting on behalf of Buyer not to reveal or disclose, any
information obtained by such parties regarding the Property, except as is
necessary for Buyer to acquire the Property or as required by law.  In addition,
Buyer shall (a) except as otherwise provided herein, not unreasonably disturb
the Property, (b) except as otherwise provided herein, not damage any part of
the Property or any personal property owned or held by Seller, its agents,
contractors, tenants, invitees, or employees, (c) promptly pay, when due, the
costs of all tests or inspections done with regard to the Property by or on
behalf of Buyer, (d) not permit any liens to attach to the Property by reason of
the exercise of its rights hereunder, and (e) except as otherwise provided
herein, restore the Property to the condition in which it existed prior to any
such inspection or test by or on behalf of Buyer.  The parties acknowledge that
the Property is heavily wooded and that it shall be necessary for some of the
trees located on the Property to be knocked-down and/or removed in order for
Buyer and its agents and representatives to access the Property to perform the
necessary tests and inspections on the Property.  In such event, Buyer and its
agents and representatives shall have no obligation to replace or re-plant any
trees which are damaged or removed by Buyer and its agents and representative to
access the Property to perform the necessary tests and inspections.  Buyer shall
obtain, at Buyer’s sole cost and expense, all permits, if any, necessary to
permit the removal of said trees.  Except as otherwise provided herein, Buyer
agrees to indemnify and hold Seller harmless from any and all injuries, losses,
liens, claims, judgments, liabilities, costs, expenses or damages (including
reasonable attorneys’ fees and court costs) arising from Buyer’s exercising its
rights to go upon the Property pursuant to this Section 4.03; provided, the
foregoing indemnity shall not indemnify Seller against Seller’s own malfeasance,
liability arising solely from Seller’s negligence or from any liability
resulting merely from the fact that Buyer’s investigations identify
environmental matters, other defects, or other adverse conditions affecting the
Property that were not created by the Buyer and its agents and
representatives.  The foregoing indemnity shall survive the Closing or any
termination of this Agreement.


4.04 Payment of Special Assessments.  Seller shall pay in full all special
assessments against the Property, if any, before the same become past due;
provided, however, if such special assessments arise solely because of the acts
of Buyer in attempting to make portions of the Property usable for the Intended
Use, Buyer, and not Seller shall be responsible for same.


4.05 Compliance with Existing Mortgages.  If the Property is encumbered by a
mortgage(s), Seller will promptly and timely comply with all of the terms,
obligations, and covenants thereof, and will not suffer or permit any default to
occur thereunder or under the note(s) secured thereby.


5. REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PROPERTY.


Seller represents and warrants to Buyer as follows:


5.01 Marketable Title.  Seller has good, marketable and insurable title to the
Property, free and clear of all mortgages, liens, encumbrances, leases,
tenancies, security interests, covenants, conditions, restrictions,
rights-of-way, easements, judgments, unrecorded leases, and other matters
affecting title other than the Permitted Exceptions, matters of record, matters
that would be revealed by a current and accurate survey of the Property and the
matters set forth on Schedule 5.01 attached hereto.


6

--------------------------------------------------------------------------------


5.02 No Condemnation Pending or Threatened.  Seller has no information or
knowledge of any pending or threatened condemnation or similar proceeding
affecting the Property or any portion thereof, nor has Seller knowledge that any
such action is presently contemplated.


5.03 Compliance with Laws.  To Seller’s knowledge, the Property is in compliance
with all applicable laws, ordinances, regulations, statutes, rules, and
restrictions pertaining to and affecting the Property, and performance of this
Agreement will not result in any breach of, or constitute any default under, any
agreement or other instrument to which Seller is a party or by which Seller or
the Property might be bound.


5.04 Pending Litigation/Bankruptcy.  Seller has no actual knowledge, nor has
Seller received any notice, of any actual or pending litigation or proceeding by
any organization, person, individual or governmental agency against Seller with
respect to the Property or any portion thereof or with respect thereto.  Seller
has not (i) commenced a voluntary case, or had entered against it a petition for
relief under any federal bankruptcy act or any similar petition, order or decree
under any federal or state law or statute relative to bankruptcy, insolvency or
other relief for debtors, (ii) caused, suffered or consented to the appointment
of a receiver, trustee, administration conservator, liquidation or similar
official in any federal, state or foreign judicial or non-judicial proceeding,
to hold, administrate and/or liquidate all or substantially all of its assets,
or (iii) made an assignment for the benefit of creditors.  Seller has no actual
knowledge, nor has Seller received any notice, of any violations of law,
municipal or county ordinances, other legal requirements, or private
restrictions, covenants or agreements with respect to the Property (or any part
thereof) or with respect to the use, occupancy, or construction thereof, nor
does Seller know of any basis for such violations.


5.05 No Special Assessments.  No portion of the Property is affected by any
special assessments, of which Seller is aware, whether or not constituting a
lien thereon.


5.06 Commitments to Governmental Authorities.  No outstanding commitments have
been made by Seller to any governmental authority, utility company, school
board, church or other religious body, or any homeowners or homeowners'
association, or to any other organization, group, or individual, relating to the
Property which would impose an obligation upon Buyer or its successors or
assigns to make any contribution or dedications of money or land or to
construct, install, or maintain any improvements of a public or private nature
on or off the Property; and, to Seller’s knowledge, no governmental authority
has imposed any requirement that any developer of the Property pay directly or
indirectly any special fees or contributions or incur any expenses or
obligations in connection with any development of the Property or any part
thereof.  The provisions of this Section shall not apply to any regular,
nondiscriminatory local real estate taxes or impact fees assessed against the
Property.


7

--------------------------------------------------------------------------------


5.07 Hazardous Wastes.  Seller hereby represents and warrants that, to the best
of its knowledge, the Property is not now and has never been used to generate,
store, dispose, process or in any manner deal with Hazardous Materials (as that
term is hereinafter defined); and that Seller has not received any notice from
any governmental agency regarding Hazardous Materials on, from or affecting the
Property.  The term “Hazardous Materials” as used herein includes, without
limitation, hazardous materials, wastes, or substances, polychlorinated
biphenyls, asbestos, urea formaldehyde foam insulation, or any other substance
or material as may be defined as a hazardous or toxic substance by any federal,
state or local environmental law, ordinance, rule, or regulation including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et seq.), the
Resource Conservation and Recovery Act, as amended (42 U.S.C. Sections 1251 et
seq.), and the Clean Air Act (42 U.S.C. Sections 7401 et seq.), or in the
regulations adopted and publications promulgated pursuant thereto.  Seller
hereby covenants and agrees to indemnify and hold Buyer harmless from and
against any and all loss, damage or liability suffered or incurred by Buyer
resulting from a breach of the representations or warranties of Seller contained
herein or arising in connection with the presence or release of any such
Hazardous Materials at or on the Property, including, without limitation all
costs associated with (i) responding to such Hazardous Materials, (ii) otherwise
complying with applicable environmental laws, (iii) damages to persons or
property, and (iv) Buyer’s attorney’s fees, consultants’ fees and court
costs.  The provisions of this section shall survive the Closing for a period of
one year from the Closing date and shall be the sole rights of Buyer with
respect to the matters set forth herein.


5.08 Authority.  Seller has all required power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby to be carried
out by it.  Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of its formation and organization and, if
such State of formation and organization.  Prior to the date hereof, the
execution and delivery of this Agreement was duly authorized by Seller. The
execution and delivery and performance under this Agreement by Seller does not
and will not result in any violation of, or be in conflict with or constitute a
default under, any provision of the articles of organization of Seller.


5.09 Consent.  No consent, approval, or authorization of or registration,
qualification, designation, declaration, or filing with any governmental
authority is required in connection with the execution and delivery of this
Agreement by Seller.


5.10 No Possessory Interests in Property.  Seller has not entered into any
tenancies, leases, rental agreements, or other occupancy agreements giving any
third party the right to possess the Property or any portion thereof.


5.11 Right of First Refusal.  Seller has granted no options or rights of first
refusal in favor of any third parties to purchase all or any portion of the
Property or any interest therein, except for prior options or rights of first
refusal which have expired or which have been terminated and are of no further
force and effect as of the date of this Agreement.


5.12 Property.  To Seller’s knowledge, the Property is not currently and has not
been previously used as a landfill or as a dump for garbage or refuse.  To
Seller’s knowledge, there are no wetlands, other environmentally sensitive
areas, or burial grounds on the Property.  To Seller’s knowledge, there is no
wild life or vegetation located on the Property that is protected by any
federal, state or local laws, rules, regulations or ordinances.


8

--------------------------------------------------------------------------------


5.13 Indemnification.  Seller, by execution of this Agreement, hereby agrees to
indemnify and hold Buyer harmless from any and all liabilities, claims, causes
of action, suits or other matters by reason of any breach of the above
representations, and such indemnification includes, but is not limited to, costs
and attorneys’ fees (including attorneys’ fees incurred prior to trial, after
trial, or on appeal and any attorneys’ fees incurred in enforcing this indemnity
and including fees for the services of paralegals and other legal personnel
working under the supervision of an attorney) reasonably incurred in connection
with the defense of any claim against Buyer by any party arising out of the
above matters.  Notwithstanding the foregoing or anything in this Agreement to
the contrary, in no event shall Seller have any liability to Buyer beyond
Seller’s interest in the Property.


All of the representations and warranties in this Section 5 shall be deemed true
and correct as of the date of Closing date unless and to the extent Seller has
advised Buyer that said representations are no longer true and correct (and the
reason therefor, provided, however, Seller shall not be permitted to cause any
of the foregoing representations and warranties to become untrue due to its
actions, and in the event of any such change, Seller shall deliver written
notice to Buyer of such change within three (3) business days of Seller's
receipt of actual knowledge of such change) and, at Closing, Seller shall
execute and deliver to Buyer a separate instrument reaffirming the same.


To the extent any statement, representation or warranty herein is qualified by
the phrase “to Seller’s knowledge”, “to the knowledge of Seller” or any similar
phrase, the knowledge of Seller shall be deemed to be the actual knowledge of
Michael S. Placek, Sr., ISO Coordinator/IT & Facility Manager, without any duty
of independent investigation or inquiry by said Michael S. Placek, who is
familiar with the Property.


6. CONDITIONS TO CLOSING.


6.01 Conditions to Buyer’s Obligations.  The obligation of Buyer hereunder to
consummate the Closing contemplated hereby is subject to the satisfaction, as of
the Closing, of each of the following conditions (any of which may be waived in
whole or in part in writing by Buyer at or prior to Closing). If any of the
following conditions precedent are not satisfied, in addition to any other
remedies Buyer may be entitled to hereunder, Buyer may terminate this Agreement
by giving Seller written notice and, provided that Buyer is not in default
hereunder, receive a full refund of the Deposit.  In the event that Buyer
terminates this Agreement following the expiration of the Inspection Period for
any reason other than Seller’s default, Buyer hereby covenants and agrees that
it shall deliver to Seller copies of all of Buyer’s due diligence reports,
including without limitation, environmental assessments, geotechnical reports,
title report, Survey, and traffic studies (collectively, “Buyer’s Due Diligence
Items”).  Buyer’s Due Diligence Items shall be delivered without any
representation or warranties by Buyer and Seller shall rely on same at its sole
risk.


a.
Correctness of Representations and Warranties.  The representations and
warranties of Seller set forth herein shall be true and correct, in all material
respects, on and as of the Closing with the same force and effect as if such
representations and warranties had been made on and as of the Closing.



9

--------------------------------------------------------------------------------


b.
Compliance by Seller.  Seller shall have performed, observed, and complied in
all material respects with all of the covenants, agreements, and conditions
required by this Agreement to be performed, observed, and complied with by it
prior to or as of the Closing.



c.
Final Rezoning.  The final rezoning (as hereafter defined) of the Property to
permit Buyer’s Intended Use.  Buyer agrees to file for such rezoning prior to
the expiration of the Inspection Period.  All costs of such rezoning shall be
borne by Buyer, but Seller agrees to cooperate with Buyer, at no cost or expense
to Seller, in obtaining such rezoning.  Without limiting the foregoing, Seller
agrees to execute any documents, forms, or applications requested by Buyer in
order for Buyer to obtain the rezoning of the Property and, if requested to do
so, Seller shall appear at any meetings or hearings related to the rezoning of
the Property and shall support Buyer’s application for the rezoning of the
Property without charge to Buyer.  Prior to filing any application for the
rezoning, Buyer shall submit to Seller, for its review and approval, such
application, together with copies of all plats, site plans and other supporting
documentation filed in support thereof.  Seller shall have five (5) business
days after receipt of same to approve or disapprove Buyer’s rezoning
application, and if Seller fails to respond in the five (5) business day period,
Buyer’s submission shall be deemed approved by Seller.  Throughout the rezoning
process Buyer shall promptly provide Seller with copies of all materials
received or sent by or on behalf of Buyer in connection with the rezoning, and
shall keep Seller advised as to the status of the rezoning.  Any consent or
approval on the part of the Seller required in this Section 6.01(c) shall not be
unreasonably withheld, delayed or conditioned.  The rezoning of the Property
shall be deemed to be “final” at such time as Buyer’s rezoning application has
been granted without any change or condition which is unacceptable to Buyer and
any appeal periods have expired with no appeal having been filed, or if filed,
rejected or terminated finally and conclusively in favor of the Buyer’s rezoning
application without any change or condition which is unacceptable to Buyer (the
“Final Rezoning”).  If all governmental authorities whose approval is necessary
to rezone the Property for the Intended Use (herein called the “Authorities”)
approve the application for rezoning the Property to permit the construction and
operation of the Intended Use on the Property, but a lawsuit or other proceeding
is brought seeking to appeal or invalidate such rezoning, then Buyer may defend
such lawsuit.  If the Authorities do not approve the application for rezoning of
the Property or approve such application subject to conditions or restrictions
which are not agreed to or approved by Buyer, then Buyer may file administrative
or judicial proceedings challenging the denial of such application or such other
action as Buyer deems appropriate.  Any lawsuit or proceeding described in this
Section 6.01(c) (whether the same as the defense of a successful rezoning or a
challenge of a denial of the sought-after rezoning) shall be at Buyer’s sole
cost and expense, and Seller agrees to assist and cooperate , at no cost or
expense to Seller, with Buyer in a prompt and timely manner in connection
therewith.  Buyer shall use all commercially reasonable efforts to obtain the
Final Rezoning as soon as practicable.  Notwithstanding anything in this Section
6.01(c) or elsewhere in this Agreement to the contrary, Buyer shall take no
action, and Seller shall not be required to take any action, which would
constitute a violation of, or cause Seller to be in violation of, the
Development Conditions (as defined in Schedule 5.01). Notwithstanding anything
in this Agreement to the contrary, if Buyer fails to terminate this Agreement
prior to the expiration of the Inspection Period and if, as of the day
immediately following the expiration of the Inspection Period, Buyer has not
filed for the rezoning as required by this Section 6.01(c), the Deposit shall be
delivered to Seller, this Agreement shall automatically terminate, and neither
party shall have any further rights, duties or obligations hereunder except as
may be otherwise expressly provided herein.



10

--------------------------------------------------------------------------------


d.
Acquisition Contingency.  Buyer being able to close, on or before the Closing
Date contemplated hereunder, on the acquisition of certain property located
adjacent to the Property as shown on Exhibit “B” attached hereto and made a part
hereof owned by JC FLEX, LLC (the “Adjacent Property”), on terms and conditions
set forth in that certain Agreement for the Sale and Purchase of Real Property
between Buyer and JC FLEX, LLC (a copy of which has been provided to
Seller).  Buyer and Seller hereby agree that Buyer's obligations hereunder are
expressly conditioned on Buyer being able to close on the acquisition of the
Adjacent Property prior to or simultaneously with the Closing contemplated
herein.  Buyer hereby agrees to use its commercially reasonable efforts to close
on the Adjacent Property on or before the Closing date contemplated
herein.  Notwithstanding anything to the contrary contained herein, a default by
Buyer under its contract for the Adjacent Property shall be deemed to be a
default hereunder which shall entitle Seller to exercise its remedies set forth
in Section 7.03 below.



e.
Subdivision. Buyer being able to obtain, at its sole expense, the approval of
all public and governmental authorities as to all matters relating to the
subdivision and/or replatting of the Property and the Adjacent Property if any
such subdivision and/or replatting is legally required in order for Seller to
validly convey the Property to Buyer and/or for Buyer to combine the Property
with the Adjacent Property.  Buyer shall use all commercially reasonable efforts
to obtain any such subdivision and/or replatting of the Property and the
Adjacent Property as soon as practicable.

 
Buyer and Seller hereby acknowledge and agree that Buyer’s obligations hereunder
are not conditioned upon obtaining financing to purchase the Property.  In the
event that Buyer is unable to close on the Property due to its inability to
obtain financing and provided that the other contingencies set forth herein have
been satisfied, then such failure to close on the purchase of the Property shall
be a default hereunder which shall entitle Seller to exercise its remedies set
forth in Section 7.03 below.


6.02 Conditions to Seller’s Obligations.  The obligation of Seller hereunder to
consummate the Closing contemplated hereby is subject to Buyer having performed,
observed, and complied in all material respects with all of the covenants,
agreements, and conditions required by this Agreement to be performed, observed,
and complied with by it prior to or as of the Closing.  If the foregoing
condition precedent is not satisfied on or prior to the Closing, in addition to
any other remedies Seller might be entitled to hereunder, Seller may terminate
this Agreement by giving Buyer written notice thereof.


11

--------------------------------------------------------------------------------


7. PROVISIONS WITH RESPECT TO FAILURE OF TITLE, DEFAULT AND DEPOSIT.


7.01 Failure of Title.  If Seller shall be unable to convey title to the
Property or any portion thereof at Closing in accordance with the provisions of
this Agreement: (i) Seller shall, on or prior to the Closing, give notice of
such inability (and the nature thereof) to Buyer; and (ii) Buyer may either
accept such title as Seller can convey, without abatement of the Purchase Price,
except as provided in Section 2.01, or terminate this Agreement, in which event
the Deposit, less One Hundred Dollars ($100.00) which shall be paid to Seller as
consideration for entering into this Agreement, shall be immediately returned to
Buyer.  If such inability is due to the act or omission of Seller, however,
Seller shall be in default and Buyer shall have the rights set forth in 7.02
below.


7.02 Default by Seller.  In the event that Seller should fail to consummate the
transaction contemplated herein for any reason, except Buyer’s default,
Buyer:  (i) may enforce specific performance of this Agreement; or (ii) may
bring suit for damages for breach of this Agreement in which event, the Deposit
shall be immediately returned to Buyer.  No delay or omission in the exercise of
any right or remedy accruing to Buyer upon any breach by Seller under this
Agreement shall impair such right or remedy or be construed as a waiver of any
such breach.  The waiver by Buyer of any condition herein contained or of any
subsequent breach shall not be deemed to be a waiver of any other condition or
of any subsequent breach of the same or any other term, covenant, or condition
herein contained.  Notwithstanding the foregoing or anything in this Agreement
to the contrary, in no event shall Seller have any liability to Buyer beyond
Seller’s interest in the Property.


7.03 Default by Buyer.  In the event Buyer should fail to consummate the
transaction contemplated herein for any reason, except default by Seller or the
failure of any of the conditions to Buyer’s obligations as set forth in Section
6.01 hereof, Seller’s sole and exclusive remedy hereunder shall be that the
Deposit shall be delivered to Seller, such sum being agreed upon as liquidated
damages for the failure of Buyer to perform the duties and obligations imposed
upon it by the terms and provisions of this Agreement and because of the
difficulty, inconvenience and uncertainty of ascertaining actual damages. Said
amount is a reasonable and good faith estimate of the potential damages arising
from a default by Buyer and is not a penalty.  No other damages, rights or
remedies shall in any case be collectible, enforceable, or available to Seller
other than as provided in this Section, and Seller agrees to accept and take the
Deposit as Seller’s total damages and relief hereunder in such event.


7.04 Attorneys’ Fees, Etc.  Should either party employ an attorney or attorneys
to enforce any of the provisions hereof, or to protect its interest in any
matter arising under this Agreement, or to recover damages for the breach of
this Agreement, the party prevailing is entitled to receive from the other party
all reasonable costs, charges, and expenses, including attorneys’ fees, expert
witness fees, appeal fees, and the cost of paraprofessionals working under the
supervision of an attorney, expended or incurred in connection therewith whether
resolved by out-of-court settlement, arbitration, pre-trial settlement, trial or
appellate proceedings.


12

--------------------------------------------------------------------------------


8. BROKERAGE COMMISSIONS.


8.01  Brokerage Commissions.  Each Party represents to the other that, except
for Cummings, Horsley & Maddox, Inc. (“Broker A”) and Wilson, Hull & Neal
(“Broker B”) (collectively, the “Brokers”) representing the transaction
contemplated by this Agreement, no other brokers or agents have been involved in
this transaction.  Seller shall be responsible for any commissions or fees owed
to the Brokers in an amount not to exceed six percent (6%) of the Purchase
Price.  Seller and Buyer each warrant and represent to the other that, with the
exception of the Brokers identified herein, such party has not employed or dealt
with a real estate broker or agent in connection with the transaction
contemplated hereby.  Seller and Buyer covenant and agree, each to the other, to
indemnify the other against any loss, liability, costs, claims, demands,
damages, actions causes of action, and suits arising out of or in any manner
related to the alleged employment or use by the indemnifying party of any real
estate broker or agent other than the Brokers identified herein.  The
commissions shall be earned if and only if the Closing of this sale actually
occurs.  If this sale is not closed for any reason whatsoever, including default
or termination, no party shall have any obligation or liability to the Brokers
for such commission or any fee, compensation, or damages of any kind in lieu
thereof or related thereto.  Without in any way limiting the generality of the
foregoing provisions of this Section, in no event shall Buyer or Seller be
liable to the Brokers in, and each of the Brokers agrees that it shall not be
entitled to bring, an action for quantum meruit based upon or arising from any
of the transactions contemplated by this Agreement.


9. OTHER CONTRACTUAL PROVISIONS.


9.01 Assignability.  Buyer shall have the absolute right and authority to assign
this Agreement and all of its rights hereunder to any party in which Buyer is a
member or principals of Buyer are members and any such assignee shall be
entitled to all of the rights and powers of Buyer hereunder.  Any other
assignment of this Agreement shall require the Seller’s written consent.   Upon
any such assignment permitted or consented to hereunder, such assignee shall
succeed to all of the rights and obligations of Buyer hereunder and shall for
all purposes hereof, be substituted as and be deemed the Buyer hereunder.  No
person, firm, corporation, or other entity, other than Buyer, shall have any
obligation or liability hereunder as a principal, disclosed or undisclosed, or
otherwise, except as otherwise herein expressly provided.  Seller shall have the
right to assign this Agreement to any entity that acquires all or substantially
all of Seller’s assets; provided, however, such assignee shall assume all of
Seller’s obligations hereunder.


9.02 Notices.  Any notice to be given or to be served upon any party hereto, in
connection with this Agreement, must be in writing, and may be given by either
(a) certified mail, return receipt requested, (b) nationally recognized
overnight delivery service such as Federal Express, or (c) via facsimile, and
shall be deemed to have been given and received when a letter containing such
notice, properly addressed, with postage prepaid is deposited in either the
United States Mail or with the overnight delivery service or if sent  via
facsimile, upon receipt by the party giving the notice of an acknowledgment or
transmission report generated by the machine from which the facsimile was sent
indicating that the facsimile was sent in its entirety to the addressee’s
facsimile number; and if given otherwise than by certified mail, overnight
delivery  service or facsimile, it shall be deemed to have been given when
delivered to and received by the party to whom it is addressed.  Such notices
shall be given to the parties hereto at the following addresses:


13

--------------------------------------------------------------------------------


FOR BUYER:
 
Newport Development, LLC
One Overton Park
3625 Cumberland Boulevard
Suite 420
Atlanta, Georgia 30339
Attention:  Robert F. Krause, Jr.
Phone: (770) 818-2120
Fax:  (770) 818-4121
FOR SELLER
 
Wegener Communications, Inc.
11350 Technology Circle
Duluth, Georgia 30097
Attention:  Michael S. Placek Sr.
Phone:  (770) 625-0076, Ext. 4060
Fax: (770) 497-0411



With a copy to:
 
Hartman, Simons, Spielman & Wood, LLP
6400 Powers Ferry Road, NW, Suite 400
Atlanta, Georgia  30339
Attention: Yvette Fallone-Tietje, Esq.
Phone:  (678) 528-4446
Fax:  (770) 951-5357
With a copy to:
 
Smith, Gambrell & Russell, LLP
Promenade II, Suite 3100
1230 Peachtree Street, N.E.
Attention: Mark G. Pottorff, Esq.
Phone: (404) 815-3597
Fax: (404) 678-6897



Any party hereto may, at any time by giving five (5) days written notice to the
other party hereto, designate any other address in substitution of the foregoing
address to which such notice shall be given and other parties to whom copies of
all notices hereunder shall be sent.  Rejection or other refusal to accept or
inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice, request, or other communication.


9.03 Entire Agreement; Modification.  This Agreement embodies and constitutes
the entire understanding among the parties with respect to the transaction
contemplated herein.  All prior or contemporaneous agreements, understandings,
representations, and statements, oral or written, are merged into this
Agreement. Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged, or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge, or termination is sought, and then only to the extent set
forth in such instrument.  Nothing in this Section 9.03 to the contrary,
however, shall prevent the termination of this Agreement in accordance with the
terms of this Agreement specifically providing for its termination and not
requiring any separate written instrument of termination.


9.04 Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State where the Property is located.


9.05 Venue.  Venue for this transaction will be deemed to be the County in which
the Property is located.


9.06 Headings.  Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.


14

--------------------------------------------------------------------------------


9.07 Binding Effect.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their successors and permitted assigns.


9.08  Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
Agreement.


9.09 Interpretation.  Whenever the context hereof shall so require the singular
shall include the plural, the male gender shall include the female gender and
the neuter, and vice versa.


9.10  Severability.  In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.


9.11 Risk of Loss.   Risk of loss resulting from any condemnation or eminent
domain proceeding which is commenced or has been threatened before the Closing,
and risk of loss to the Property due to fire, flood or any other cause before
the Closing, shall remain with Seller.  If before the Closing the Property or
any portion thereof shall be materially damaged as reasonably determined by
Buyer, or if the Property or any material portion thereof as reasonably
determined by Buyer shall be subjected to a bona fide threat of condemnation or
shall become the subject of any proceedings, judicial, administrative or
otherwise, with respect to the taking by eminent domain or condemnation, then
Buyer may terminate this Agreement by written notice to Seller given within ten
(10) days after the occurrence of such event, in which event the Deposit, less
One Hundred Dollars ($100.00) which shall be paid to Seller as consideration for
entering into this Agreement, shall be returned to Buyer.  If the Closing Date
is within the aforesaid ten (10) day period, then Closing shall be extended to
the next business day following the end of ten (10) days from the receipt of
such notice.  If no such election is made, and in any event if the damage or the
taking is not material as reasonably determined by Buyer, this Agreement shall
remain in full force and effect and the purchase contemplated herein, less any
interest taken by eminent domain or condemnation, shall be effected with no
further adjustment, and upon the Closing of this purchase, Seller shall assign,
transfer and set over to Buyer all of the right, title and interest of Seller in
and to any awards that have been or that may thereafter be made for such taking,
and Seller shall assign, transfer and set over to Buyer any insurance proceeds
that may thereafter be made for such damage or destruction.


9.12 Use.  Although Buyer is considering the construction of a garden-style
residential apartment  community on the Property, nothing herein contained shall
be construed to limit the uses to which Buyer may put the Property, or to
require Buyer to develop the Property for such use or at all, or to imply that
Buyer has any present intention of constructing said facilities on the Property
in the near future or any time.


9.13 Time is of the Essence.  The parties acknowledge that time is of the
essence for each time and date specifically set forth in this Agreement.


15

--------------------------------------------------------------------------------


9.14 Joint Drafting. The parties hereby agree that each have played an equal
part in the negotiations and drafting of this Agreement, and in the event any
ambiguities should be realized in the construction or interpretation of this
Agreement, the result of those ambiguities shall be equally assumed and realized
by each of the parties to this Agreement.


9.15 Waiver.  The waiver of one or more defaults by any party to this Agreement
shall not be deemed a waiver of any subsequent default of that provision of the
Agreement, or of a default under any other provision of this Agreement.


9.16 Effective Date.   The “Effective Date,” as used in this Agreement, shall
mean the last date that either Seller or Buyer hereto executes this Agreement as
evidenced by the date set forth beneath each of their signatures hereto.


9.17 Offer, Acceptance of the Agreement.  This document shall constitute an
offer by the Seller or Buyer, as applicable, who executes this Agreement
first.  This offer is open for acceptance by the other party until ten (10) days
after the date it was executed by the first party.  Each party agrees to
immediately provide to the other party a complete counterpart of this Agreement
when signed.  If this offer is so accepted, it shall become a binding contract
even though this Agreement has not yet been signed by the Escrow Agent or the
Brokers.


9.18 Disclaimer.  Buyer represents that it is knowledgeable and experienced in
real property comparable to the Property and will have conducted such inspection
and investigations of the Property as Buyer deems appropriate in order to
purchase the Property on an AS IS, WHERE IS basis.  Except as expressly set
forth herein and in the deed or closing documents delivered at Closing, Buyer
acknowledges that it is not relying in whole or in part upon any statement made
or information or documentation provided by or any other warranty or
representation, express or implied, of any kind, type, character, or nature
whatsoever, made or furnished by Seller, its agents, employees, contractors,
representatives, affiliates, shareholders, directors, officers or
affiliates.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT THE PROPERTY IS BEING SOLD AND
CONVEYED HEREUNDER AND, UNLESS BUYER TERMINATES THIS AGREEMENT IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, BUYER ACCEPTS THE PROPERTY “AS IS”, “WHERE IS”
AND “WITH ALL FAULTS ”, SUBJECT TO ANY CONDITION WHICH MAY EXIST, AND WITHOUT
THE EXISTENCE OF AND RELIANCE ON ANY REPRESENTATION OR WARRANTY BY SELLER,
EXCEPT FOR THE WARRANTY OF TITLE CONTAINED IN THE DEED, THE AGREEMENTS OF SELLER
EXPRESSLY SET FORTH HEREIN AND THE AGREEMENTS OF SELLER SET FORTH IN ANY
DOCUMENTS DELIVERED AT CLOSING.  BUYER HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES
THAT (A) BUYER HAS OR WILL HAVE THOROUGHLY INSPECTED AND EXAMINED THE PROPERTY
TO THE EXTENT DEEMED NECESSARY BY BUYER IN ORDER TO ENABLE BUYER TO EVALUATE THE
PURCHASE OF THE PROPERTY AND (B) BUYER IS RELYING SOLELY UPON SUCH INSPECTIONS,
EXAMINATION, AND EVALUATION OF THE PROPERTY BY BUYER IN PURCHASING THE PROPERTY
ON AN “AS IS”, “WHERE IS” AND “WITH ALL FAULTS” BASIS, WITHOUT REPRESENTATIONS,
WARRANTIES OR COVENANTS, EXPRESS OR IMPLIED, OF ANY KIND OR NATURE, EXCEPT AS
EXPRESSLY SET FORTH HEREIN AND IN THE DEED OR CLOSING DOCUMENTS DELIVERED AT
CLOSING.  THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR ANY
TERMINATION HEREOF.


16

--------------------------------------------------------------------------------


9.19  Survival.  Unless otherwise expressly stated in this Agreement, each of
the covenants, obligations, representations, warranties and agreements contained
in this Agreement shall survive the Closing and the execution and delivery of
the Deed required hereunder only for a period of one (1) year immediately
following the Closing Date; provided, however the indemnification provision of
Section 4.03 shall survive the termination of this Agreement or the Closing,
whichever occurs, and shall not be merged, until the applicable statute of
limitations with respect to any claim, cause of action, suit or other action
relating thereto shall have fully and finally expired.


9.20 Recording.  Neither this Agreement nor any memorandum evidencing this
Agreement shall be recorded by any party hereto.


10. ESCROW AGENT.


10.01 Duties.  It is agreed that the duties of Escrow Agent are purely
ministerial in nature, and that Escrow Agent shall incur no liability whatever
except for willful misconduct or gross negligence so long as Escrow Agent has
acted in good faith.  Seller and Buyer release Escrow Agent from any act done or
omitted to be done by Escrow Agent in good faith in the performance of Escrow
Agent’s duties hereunder.


10.02 Responsibilities.  Escrow Agent shall be under no responsibility in
respect to any of the monies deposited with it other than faithfully to follow
the instructions herein contained.  Escrow Agent may advise with counsel and
shall be fully protected in any actions taken in good faith, in accordance with
such advice.  Escrow Agent shall not be required to defend any legal proceedings
which may be instituted against the escrow instructions unless requested to do
so by Seller and Buyer and indemnified to the satisfaction of Escrow Agent
against the cost and expense of such defense.  Escrow Agent shall not be
required to institute legal proceedings of any kind.  Escrow Agent shall have no
responsibility for the genuineness or validity of any document or other item
deposited with Escrow Agent, and shall be fully protected in acting in
accordance with any written instructions given to Escrow Agent hereunder and
believed by Escrow Agent to have been signed by the proper parties.


10.03 Sole Liability.  Escrow Agent assumes no liability under this Agreement
except that of a stakeholder.  If there is any dispute as to whether Escrow
Agent is obligated to deliver the escrow monies, or as to whom that sum is to be
delivered, Escrow Agent shall not be obligated to make any delivery of the sum,
but in such event may hold the sum until receipt by Escrow Agent of any
authorization in writing signed by all the persons having an interest in such
dispute, directing the disposition of the sum, or in the absence of such
determination of the rights of the parties in an appropriate proceeding.  If
such written authorization is not given, or proceedings for such determination
are not begun and diligently continued, Escrow Agent may, but is not required
to, bring an appropriate action or proceeding to deliver the Deposit to the
registry of a court of competent jurisdiction pending such determination.  Upon
making delivery of the monies in the manner provided for in this Agreement,
Escrow Agent shall have no further liability in this matter.


17

--------------------------------------------------------------------------------


10.04 Legal Action.  In the event a dispute arises between Seller and Buyer
sufficient in the discretion of Escrow Agent to justify its doing so, Escrow
Agent shall be entitled to tender into the registry or custody of any court of
competent jurisdiction, all money or property in its possession under this
Agreement, and shall thereupon be discharged from all further duties and
liabilities under this Agreement as Escrow Agent.  Buyer and Seller hereby agree
to indemnify and hold harmless Escrow Agent from all costs and expenses,
including without limitation attorneys’ fees as defined in Section 7.04,
incurred by Escrow Agent in connection with any legal action taken by Escrow
Agent, in such capacity, hereunder.


10.05 Confirmation of Deposit.  Escrow Agent has executed this Agreement at the
bottom hereof to confirm that Escrow Agent is holding (drafts are subject to
collection) and will hold the Deposit in escrow pursuant to the provisions of
this Agreement and shall place the Deposit in an interest bearing savings
account insured by either the Federal Deposit Insurance Corporation or the
Federal Savings and Loan Insurance Corporation.




(Signatures on Following Page)
 
18

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written below.





 
SELLER:
         
WEGENER COMMUNICATIONS, INC., a Georgia corporation
             
By: /s/C. Troy Woodbury, Jr. (SEAL)
 
Name: C. Troy Woodbury, Jr.
 
Title: Treasurer & CFO
         
DATE:  November 4, 2008


19

--------------------------------------------------------------------------------



 
BUYER:
     
NEWPORT DEVELOPMENT, LLC, a Georgia limited liability company
             
By: /s/ J.Richmand Stephens, Jr. (SEAL)
 
Name:  J.Richmand Stephens, Jr.
 
Title:  Vice President
         
DATE:  November 26, 2008

 
20

--------------------------------------------------------------------------------



  BROKERS:      
HORSLEY & MADDOX, INC.
             
By:________________________(SEAL)
 
Name:
 
Title:
     
DATE:  ____________________, 2008
             
WILSON, HULL & NEAL
             
By:________________________(SEAL)
 
Name:
 
Title:
     
DATE:  ____________________, 2008


21

--------------------------------------------------------------------------------


 
ESCROW AGENT


 The undersigned hereby acknowledges receipt of the sum of TWENTY-FIVE THOUSAND
AND NO/100 Dollars ($25,000.00) from Buyer as the Initial Deposit under this
Agreement and agrees to serve as Escrow Agent hereunder and to perform in
accordance with the terms hereof.
 

 
REPUBLIC COMMERCIAL TITLE COMPANY, LLC
                           
By:
     
 
Name:      
 
Title:
                             
Address: 
6111 Peachtree Dunwoody Road
       
 
Building D
       
 
Atlanta, Georgia  30328
       
 
Telephone:  (770) 394-3007
 

 
22

--------------------------------------------------------------------------------


 
EXHIBIT “A”


 LEGAL DESCRIPTION


ALL that tract of land in Land Lots 397 and 398, 1st District, 1st Section,
Fulton County, Georgia, described as follows:


TO FIND THE TRUE POINT OF BEGINNING, commence at the intersection of the
southeast side of Johns Creek Parkway and the northwest side of Technology
Circle (70-foot right-of-way); thence southeast along the northeast side of
Technology Circle, and following the curvature thereof, the following courses
and distances; with the arc of a curve to the left (Chord:  South 17° 45’ 00”
East 28.28 feet; Radius 20.000 feet) an arc distance of 31.42 feet, South 62°
45’ 00” East 143.06 feet, and with the arc of a curve to the right
(Chord:  South 49° 15’ 00” East 348.39 feet; Radius 746.197 feet) an arc
distance of 351.64 feet to the southeast corner of property now or formerly
owned by Wegener Communications, Inc. and the TRUE POINT OF BEGINNING; from the
TRUE POINT OF BEGINNING as thus established, run thence along the line of
property now or formerly owned by Wegener Communications, Inc. North 17° 16’ 41”
East 535.96 feet; thence South 65° 45’ 00” East 310.00 feet; thence South 70°
45’ 00” East 8.90 feet; thence South 24° 15’ 00” West 59.02 feet; thence South
06° 18’ 15” East 215.02 feet; thence South 27° 09’ 00” West 77.09 feet; thence
South 50° 35’ 19” West 75.90 feet; thence South 83° 43’ 32” West 30.51 feet;
thence South 49° 25’ 00” West 261.48 feet to the northeast side of the proposed
right-of-way of Technology Circle under construction (70-foot right-of-way)
which point is also located North 74° 08’ 16” West 2,221.90 feet from a concrete
monument at the corner common to Land Lots 406, 407, 418 and 419, said district
and section; thence along the northeast side of Technology Circle North 35° 45’
00” West 217.16 feet to the TRUE POINT OF BEGINNING; containing 4.4214 acres and
shown on a drawing for Waltech II Associates and Wegener Communications, Inc.
dated June 5, 1989 prepared by Hannon, Meeks & Bagwell, Surveyors & Engineers,
Inc.
 
23

--------------------------------------------------------------------------------


EXHIBIT “B”


DEPICTION OF ADJACENT PROPERTY


(SEE FOLLOWING PAGE)
 
24

--------------------------------------------------------------------------------


 [v136626_graph.jpg] 
 
25

--------------------------------------------------------------------------------


SCHEDULE 5.01


Existing Title Matters


a. 
All taxes for the current tax year, and subsequent years, that are liens not yet
due and payable.



b. 
Declaration of Protective Covenants of Technology Park/Johns Creek made by
Technology Park/Atlanta, Inc., ex parte, dated December 10, 1985, filed for
record December 13, 1985 and recorded in the Office of the Clerk of the Superior
Court of Fulton County, Georgia, in Deed Book 9863, Page 106, as amended.



c. 
The Zoning Ordinance of Fulton County, Georgia and certain zoning conditions set
forth in Fulton County Zoning Petition No. Z-83-141 FC, as modified by Request
to Modify Zoning Conditions, Petition No. M-84-38-FC, and as further modified by
Request to Modify Zoning Conditions, Petition No. M-86-53 FC.



d. 
Declaration of drainage easement made by Waltech II Associates, ex parte, dated
June 10, 1986, recorded in Deed Book 10246, Page 72, aforesaid records.



e. 
Drainage Easement twenty feet (20’) in width, together with drop inlets,
junction box, head wall and concrete pipe, as shown on the Street Dedication
Plat of Technology Circle dated November 18, 1986, prepared by Hannon, Meeks &
Bagwell, Surveyors & Engineers, Inc., and recorded in Plat Book 150, Page 115,
aforesaid records.



f. 
The Property Development Conditions (the “Development Conditions”) as set forth
on Exhibit “C” to that certain Limited Warranty Deed dated August 4, 1989, by
and between Waltech II Associates, a Georgia general partnership composed of
Technology Park/Atlanta, Inc., a Georgia corporation, and Technology Park/Lenox,
Inc., a Georgia corporation, to Wegener Communications, Inc., a Georgia
corporation, and recorded in Deed Book 12722, Page 109, aforesaid records.



g. 
Any and all matters which would be reflected on a current and accurate survey of
the Property.



h. 
Any and all reasonable and necessary easements for slope, fill and drainage
which may be granted by Waltech II Associates, a Georgia general partnership
composed of Technology Park/Atlanta, Inc., a Georgia corporation, and Technology
Park/Lenox, Inc., a Georgia corporation, which is the Grantor in that certain
Limited Warranty Deed recorded in Deed Book 12722, Page 109, aforesaid records,
in connection with the dedication of Technology Circle (70-foot right-of-way).



26

--------------------------------------------------------------------------------


 